Citation Nr: 9917581	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  96-07 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel







INTRODUCTION

The veteran had active service from February 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim for an 
evaluation in excess of 30 percent for his service-connected 
PTSD. 


FINDINGS OF FACT

1.  In November 1997, the veteran was scheduled to undergo VA 
psychiatric and psychological examinations to obtain opinions 
as to the degree of social and industrial impairment 
attributable to his service-connected PTSD as opposed to his 
nonservice-connected disabilities.

2.  The veteran refused to appear to several examinations 
without good cause shown.


CONCLUSION OF LAW

The veteran's claim for an evaluation in excess of 30 percent 
for PTSD must be denied as a matter of law.  38 C.F.R. 
§ 3.655 (1998).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107 (a) (West 1991).  
That is, the Board finds that the veteran has presented a 
claim which is not implausible, inasmuch as a mere allegation 
that a service-connected disability has increased in severity 
is sufficient to establish an increased rating claim as well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

As will be discussed, the Board also is satisfied that all 
relevant facts have been properly and sufficiently developed 
to the extent possible without the veteran's cooperation, and 
that no further assistance to the veteran is required in 
order to comply with the duty to assist him as mandated by 38 
U.S.C.A. § 5107(a).  Initially, the Board notes that the 
veteran requested to appear and present testimony at a 
hearing before a hearing officer at the RO.  The veteran was 
scheduled for such a hearing, but failed to report.  The 
Board will therefore proceed with appellate review at this 
time.  See 38 C.F.R. § 20.704(e) (1998).

In March1992, a hearing officer granted the veteran's claim 
for service connection for PTSD.  That decision was 
effectuated by a May 1992 rating decision which assigned a 30 
percent disability evaluation, effective as of May 1991.  The 
veteran now claims that his service-connected PTSD is more 
severely disabling than reflected in the 30 percent 
evaluation; therefore, an increased evaluation has been 
requested.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 
(1998).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (1998).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (1998).  When the evidence 
is in relative equipoise, the veteran is accorded the benefit 
of the doubt.  See 38 C.F.R. § 5107(b) (West 1991); Gilbert v 
Derwinski, 1 Vet. App. 49, 55-57 (1990). 

At the time the veteran's original claim was filed, PTSD was 
evaluated using criteria from the general rating formula for 
psychoneurotic disorders.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  Under this formula, a 30 percent rating 
required definite or "moderately large" impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people, with psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
impairment.  The VA General Counsel, in response to an 
invitation by the United States Court of Appeals for Veterans 
Claims (Court) to construe the term "definite" in a manner 
that would quantify the degree of impairment, concluded that 
"definite" is to be construed as "distinct, unambiguous, and 
moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  O.G.C. Prec. 9-93, 59 
Fed. Reg. 4752 (1994).  See also Hood v. Brown, 4 Vet. App. 
301 (1993). 

A 50 percent evaluation was appropriate where the ability to 
establish and maintain effective or favorable relationships 
with people was considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency were so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation was warranted 
for psychoneurosis manifested by severe impairment of social 
and industrial adaptability.  See 38 C.F.R. § 4.132 (1996).  

During the course of this appeal, VA issued new regulations 
for the evaluation of psychiatric disabilities, effective as 
of November 7, 1996.  Where the law or regulations governing 
a claim change while the claim is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v Derwinski, 1 Vet. App. 
308, 312-313 (1991).  The effective date rule established by 
38 U.S.C.A. § 5110(g), however, prohibits the application of 
any liberalizing rule to a claim prior to the effective date 
of such law or regulation.  Id.; Rhodan v. West, 12 Vet. App. 
55, 57 (1998).  Thus, any increase in disability based on the 
revised criteria cannot become effective prior to November 7, 
1996.

Under the revised criteria, a 30 percent evaluation is 
assigned for occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, and recent 
events).  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).

Where there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is appropriate.  Id. 

A 70 percent rating is assigned where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  Id.

In the present case, some of the clinical evidence indicates 
that the veteran's symptomatology is consistent with an 
evaluation in excess of 30 percent under both the former and 
revised criteria.  Nevertheless, the record is unclear as to 
whether these symptoms are due to his service-connected PTSD 
as opposed to his nonservice-connected schizo-affective 
disorder and alcohol dependence.  This ambiguity is best 
illustrated in several prior VA examination reports, VA 
outpatient treatment reports, and a VA hospitalization 
report.  

In May 1994, the veteran was afforded a VA psychiatric 
examination to evaluate his PTSD.  During the interview, the 
veteran's main complaints appeared to be fear; depression; 
difficulty sleeping; and nightmares two to three times a 
month, some of which were related to Vietnam.  The veteran 
was noted to be properly dressed and groomed.  Mental status 
examination revealed that the veteran was anxious and 
depressed.  The veteran indicated that he could not trust 
people but denied any clear delusional thinking.  No thought 
disorder or perceptual disturbances were present.  It was 
noted that the veteran was able to provide adequate 
information, and he appeared well oriented without any sign 
of significant organicity.  The diagnosis was PTSD.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 55.  The examiner also commented that the veteran's 
PTSD did not show any improvement since the last evaluation.

VA outpatient treatment reports dated throughout 1995 show 
treatment for psychological symptoms diagnosed as PTSD and 
schizo-affective disorder.  Mental status examinations 
contained in these reports essentially show the following 
findings:  The veteran was noted to be neat and well groomed.  
He was alert, coherent, relevant and spontaneous in speech.  
Eye contact was good.  There was mild paranoid ideation 
regarding complaints that people were following him.  Affect 
was blunted, and mood was mildly depressed.  He denied both 
suicidal and homicidal ideation.  No delusions or 
hallucinations were reported.  Recent and remote memory were 
average, concentration and judgment were fair and insight was 
superficial.  Diagnoses included PTSD and schizo-affective 
disorder.  A January 1995 report also included a medical 
opinion that the veteran was able to perform a regular job.  
Several reports also commented that the veteran appeared to 
be quite stable.

In March 1996, the veteran was scheduled to undergo both 
psychiatric and psychological evaluations by the VA to assess 
the severity his PTSD.  Although he reported to his 
psychological evaluation, he failed to report to his 
psychiatric examination with no explanation provided.  During 
the interview at the psychological evaluation, the veteran 
reported irritability, anger, hypervigilence, paranoid 
ideation, a low tolerance for stress, and intrusive thoughts 
about Vietnam once a week.  The veteran also reported an 
ongoing severe problem with alcohol.  Findings from 
psychological testing were not consistent with a diagnosis of 
PTSD.  Results also indicated some tendency to exaggerate 
symptoms.  The examiner opined that the veteran's 
longstanding and severe substance abuse could account for his 
occupational and family problems.  In conclusion, the 
examiner determined that multiple scores in the evaluation 
argued against a diagnosis of PTSD and that the veteran was 
not found to suffer disability from mental illness incurred 
during his military service.  Based on these findings, the 
Axis I diagnosis was alcohol dependence, active.  The Axis II 
diagnosis was antisocial personality disorder (provisional).

In February 1998, the veteran was hospitalized by the VA 
following an incident in which he was found "waling" his 
grandson during a dissociative state.  At the time of 
admission, mental status examination revealed that the 
veteran had a "reptilian" stare, psychomotor retardation, 
and some cogwheel rigidity.  Speech was slow, mood was okay, 
and affect was flat.  His thought process was very concrete 
but organized.  The veteran denied both suicidal and 
homicidal ideation.  Judgment and insight were poor, and he 
denied any delusional or paranoid thinking.  The Axis I 
diagnosis was PTSD, with a GAF score of 50 to 55.

Based on the conflicting diagnoses, the veteran was scheduled 
to undergo VA psychiatric and psychological examinations in 
November 1997.  The veteran failed to report to each 
examination with no indication that he wished to reschedule.  
A December 1997 letter by the RO asked the veteran to provide 
a reason for his failure to appear and when he would be able 
to report for an examination.  To date, no reply to this 
request has been received.

Regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination or reexamination, action shall be taken in 
accordance with paragraphs (b) or (c) of 38 C.F.R. § 3.655, 
as appropriate.  See 38 C.F.R. § 3.655(a).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  See 38 C.F.R.         § 3.655(b).  When 
the examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Id. (emphasis added).

The Board finds that it has no choice but to deny the 
veteran's claim for an evaluation in excess of 30 percent for 
his service-connected PTSD.  The Board notes that the present 
record is unclear as to whether the veteran's symptoms are 
due to his service-connected PTSD as opposed to his 
nonservice-connected schizo-affective disorder and alcohol 
abuse.  As noted above, when a claimant fails to appear for a 
scheduled examination pursuant to a claim for an increased 
rating, 38 C.F.R. § 3.655(b) dictates that the claim be 
denied unless the appellant has good cause for his or her 
failure to appear.  See Engelke v. Gober, 10 Vet. App. 396, 
399 (1997).  In this case, there is no indication that the 
veteran had good cause for his failure to appear for 
scheduled VA examinations.  The Board notes that the veteran 
is expected to cooperate with the VA in the development of 
his claim, and while there is certainly a duty to assist 
which the VA owes the veteran, such a duty does not relieve a 
claimant entirely from assisting himself.  Even in the case 
of a well-grounded claim, the "duty to assist is not always 
a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

In conclusion, the Board finds that it is unable to grant an 
evaluation in excess of 30 percent for the veteran's service-
connected PTSD based on his refusal to appear to VA 
examinations.  As the disposition of this claim is based on 
the law, and not the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An evaluation in excess of 30 percent for PTSD is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

